DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 14 and 19-21 are amended.
Claims 10-24 are examined on the merits.
Response to Arguments
Based on the amendments made to the Drawings and Applicant’s arguments (Remarks, pages 7-10) Objection to Drawings and the rejection of claims 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
With respect to the amendment made to claims 10, 14 and 19, Applicants argue that the presence of new limitations presented in the amendment overcome cited Prior Art.
However, cited prior art is readable on new limitations presented in the amendment made to the claims. See the rejection below.
With respect to the amendment made to claims 20 and 21, Applicants argue that the presence of new limitations presented in the amendment overcome cited Prior Art.
However, cited prior art is readable on new limitations presented in the amendment made to the claims. See the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 14, 15, 18 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldberg et al. (US 4,648,870).
Regarding claim 10, Goldberg discloses an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-2), the apparatus comprising: 
positions A (fig. 1; see claim interpretation in paragraph 5 above) for collection containers and collection containers 108 (col. 3, lines 45-46; fig. 1) placed on the positions A (fig. 1); 
a manifold102 (col. 3, lines 41-42; fig. 1) having a housing (see fig. 1) and is depicted as being attached to the system as a unit (see fig. 1), and, consequently, capable of being removed and replaced; 
at least one port for connecting to a patient is inherently present, since the manifold is fluidly connected to the patient through the chamber 24 (col. 3, lines 40-41) and more than one port for collection container tubes 104 (col. 3, lines 43-44; fig. 1) extending from the manifold to a collection container 108 (fig. 1), the ports for the collection container tubes having valves 106 (col. 3, line 44; fig. 1); and 
an actuator “V” (fig. 1) for each valve, each valve being configured to be individually operable by the actuator (col. 3, line 44).

    PNG
    media_image1.png
    526
    483
    media_image1.png
    Greyscale

Regarding claim 14, Goldberg discloses a manifold102 (col. 3, lines 41-42; fig. 1) having a housing (see fig. 1) and is depicted as being attached to the system as a unit (see fig. 1), and, consequently, capable of being removed and replaced; 
at least one port for connecting to a patient is inherently present, since the manifold is fluidly connected to the patient through the chamber 24 (col. 3, lines 40-41) and more than one port for collection container tubes 104 (col. 3, lines 43-44; fig. 1) extending from the manifold to a collection container 108 (fig. 1), the ports for the collection container tubes having valves 106 (col. 3, line 44; fig. 1); and 

Regarding claim 15, Goldberg discloses the device comprising valves 106 having a form capable of being gripped (see fig. 1).
Regarding claims 18 and 24, Goldberg discloses the device, wherein port for connecting to a patient comprises no-return valve 82 (col. 3, line 26; fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 4,648,870) in view of Graham (EP 216 611A 1).
Regarding claims 11 and 12, Goldberg discloses the invention discussed above but does not expressly disclose the device, wherein the actuator is a motor configured to open and close the valve.
Graham teaches a valve assembly for a catheter (Abstract, lines 1-2), wherein the actuator is a motor configured to open and close the valve (col. 9, lines 3-5) capable of being controlled by programmable device, as required by claim 12.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the valve of Goldberg with the motor, as taught by Graham in order to provide the valve with automatic features, as motivated by Graham (col. 9, lines 6-7).
Regarding claim 19, Goldberg discloses a manifold102 (col. 3, lines 41-42; fig. 1) having a housing (see fig. 1) and is depicted as being attached to the system as a unit (see fig. 1), and, consequently, capable of being removed and replaced; 
at least one port for connecting to a patient is inherently present, since the manifold is fluidly connected to the patient through the chamber 24 (col. 3, lines 40-41) and more than one port for collection container tubes 104 (col. 3, lines 43-44; fig. 1) 
an actuator “V” (fig. 1) for each valve, each valve being configured to be individually operable by the actuator (col. 3, line 44).
	Goldberg does not expressly disclose the device, wherein the valve is rotatable valve.
Graham teaches a valve assembly for a catheter (Abstract, lines 1-2), wherein the valve is rotatable valve 122 (col. 5, line 26; fig. 2A).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the valve of Goldberg as a rotatable valve, as taught by Graham in order to provide the valve with automatic features, as motivated by Graham (col. 9, lines 6-7).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 4,648,870) in view of Griffiths (WO 99/00154).
Goldberg discloses the invention discussed above but does not expressly disclose the apparatus comprising a control unit and a movable cart having positions for collection containers.
Griffiths teaches a medical waste collection system (Abstract, lines 1-3) having a movable cart 12 (Abstract, line 4; fig. 1) with the attached collection container 44 (Abstract, line 9; fig. 1), i.e. positions for collection container is inherently present, and a control unit (Abstract, line 7).

    PNG
    media_image3.png
    420
    291
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the device of Goldberg with the moving .
Claims 16, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 4,648,870) in view of Clement et al. (US 5,203,769).
Goldberg discloses the invention discussed above but does not expressly disclose the valve comprising a cylinder provided with a hole and a rotatable bar.
Clement teaches a medical valve mechanism (col. 10, lines 1-2) comprising a first cylinder 40 (col. 4, line 8; fig. 1; bore) and a second cylinder 50 (col. 4, line 14; fig. 1; rotor) provided with the hole 64 (col. 4, line 50; fig. 4), rotatable bar 60 (fig. 1), wherein the first cylinder 40 (fig. 1) comprises a hole forming a passage 28 (fig. 2) with hole 64 of the second cylinder (fig. 2), as required by claims 17 and 23.

    PNG
    media_image4.png
    326
    489
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    143
    484
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the device of Goldberg with the rotatable valve, as taught by Clement in order to block the passageway if needed, as motivated by Clement (Abstract, lines 11-12) by employing the valve of the type conventionally known in the art.
Goldberg in view of Clement do not expressly disclose the rotatable bar having a notch.
Since Applicant did not state that such design serves any specific purpose or performs any specific function other that the function disclosed in Goldberg/ Clement, it would have been obvious top those skilled in the art at the time the invention was filed to form the notch on the rotatable bar as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 4,648,870) in view of Graham (EP 216 611A 1), and further in view of Clement et al. (US 5,203,769).
Goldberg in view of Graham disclose the invention discussed above, as applied to claim 19, but do not expressly disclose the valve comprising a cylinder provided with a hole and a rotatable bar.
Clement teaches a medical valve mechanism (col. 10, lines 1-2) comprising a first cylinder 40 (col. 4, line 8; fig. 1; bore) and a second cylinder 50 (col. 4, line 14; fig. 1; rotor) provided with the hole 64 (col. 4, line 50; fig. 4), rotatable bar 60 (fig. 1) having an end portion capable of being gripped by the motor, wherein the first cylinder 40 (fig. 1) comprises a hole forming a passage 28 (fig. 2) with hole 64 of the second cylinder (fig. 2), wherein the second cylinder 50 comprises an element A (fig. 1; annotated by the Examiner) capable of being gripped by the motor, as required by claim 21.

    PNG
    media_image7.png
    314
    457
    media_image7.png
    Greyscale


Goldberg in view of Graham, and further in view of Clement do not expressly disclose the rotatable bar having a notch.
Since Applicant did not state that such design serves any specific purpose or performs any specific function other that the function disclosed in Goldberg/ Graham/ Clement, it would have been obvious top those skilled in the art at the time the invention was filed to form the notch on the rotatable bar as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781